Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 11/4/2019 and 11/1/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2, 3, and 11 are objected to because of the following informalities:  
	Regarding claim 2, Ln. 1 recites, “The method according to claim 1, further comprises”, which is grammatically incorrect. It appears that this limitation should be corrected to “The method according to claim 1, further comprising” to be grammatically correct.
	Regarding claim 2, Ln. 6 recites, “if the confidence level is above or equal a predetermined confidence level”, which is grammatically incorrect. It appears that this limitation should be corrected to “if the confidence level is above or equal to a predetermined confidence level to be grammatically correct.
	Regarding claim 3, Ln. 1 recites, “wherein one or more of determine the tube type”, which is grammatically incorrect. It appears that this limitation should be corrected to “wherein one or more of the following determine the tube type” to be grammatically correct.
	Regarding claim 11, Ln. 1 recites, “The diagnostic laboratory automation system according to claim 9, further comprises”, which is grammatically incorrect. It appears that this limitation should be corrected to “The diagnostic laboratory automation system according to claim 9, further comprising” to be grammatically correct.
	Regarding claim 11, Lns. 2-3 recite, “the control device is comprised in the central automation logic unit”. However, it appears that the word “comprised” has been used incorrectly here. It appears that this limitation should be corrected to “the control device is located in the central automation logic unit” in order to use a word that more accurately describes the position of the control device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Lns. 5-7 recite, “reading a tube identification of a sample tube by the tube identification reader to determine sample tube type; identifying tube type by the tube type recognition device”. However, it is unclear how sample tube type is different from tube type, as the sample tube and the tube appear to be one and the same. Further clarification is needed here.
Further, regarding the use of the terms “sample tube type” and “tube type” in the instant Claims, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claims 2-4 and 9 contain similar issues regarding the use of the term “sample tube type” and “tube type”, and are similarly rejected.
Regarding claim 1, Lns. 10-11 recite, “determining sample consistency of the sample in the sample tube by the tube consistence unit”. However, it is unclear what the term “consistency” means, and it is inadequately defined in the instant Specification. Pg. 4, Lns. 5-7 of the instant Specification state, “Here consistency can mean a degree of firmness, density, viscosity, or resistance to movement or separation of constituent particles.” However, this does not appear to be a limiting definition. Further, Claim 6 of the instant Claims states that the tube consistence unit is a laser liquid level detection unit. It is unclear how a laser liquid level detection unit can be used 
Claims 2, 6, and 9 contain similar issues related to the use of the term “consistence” and/or “consistency”, and are similarly rejected.
Claim 6 recites the limitation "the consistence" in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “the consistency” to provide sufficient antecedent basis.
Claim 9, Lns. 16-19 recite, “and wherein the control device is configured to check whether the sample tube type matches the construed sample tube type and to change a used sample tube type from the sample tube type to the construed sample tube type.” However, it is unclear under what conditions the control device changes a used sample tube type from the sample tube type to the construed sample tube type. As written, it appears that the control device changes a used sample tube type from the sample tube type to the construed sample tube type every time, regardless of the conditions. However, this appears to be contrary to Applicant’s proposed invention. For instance, Pg. 4 Lns. 20-22 of the instant Specification recites, “The control device can check whether the sample tube type matches the construed sample tube type and, in the case of a mismatch, can change a used sample tube type from the sample tube type to the construed sample tube type.” For purposes of compact prosecution, the above limitation has been examined as, “and wherein the control device is configured to check whether the sample tube type matches the construed sample tube type and to change a used sample tube type from the sample tube type to the construed sample tube type in the case of a mismatch.”
Claims 5, 7, 8, 10, and 11 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub. No. 2017/0185815; already of record on the IDS received 11/4/2019) in view of Pollack et al. (US Pub. No. 2016/0025756; hereinafter Pollack).

Regarding claim 1, Itoh discloses a method to handle sample tubes in a diagnostic laboratory automation system comprising a control device and a tube analyzing device ([0005], [0014], Fig. 1) wherein the tube analyzing device comprises a tube identification reader ([0042], [0043], a bar code on the sample container is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST5), a tube type recognition unit ([0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6), and a tube consistence unit ([0039]-[0040], [0042], [0047], the CPU detects a position of the liquid level of the sample using the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST8). The method comprises: 
	reading a tube identification of a sample tube by the tube identification reader to determine sample tube type ([0043], a bar code on the sample container is read, see Fig. 2 at imaging section 25, see Fig. 3 at ST5).
([0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6).
	Determining sample consistency of the sample in the sample tube by the tube consistence unit ([0039]-[0040], [0042], [0047], the CPU detects a position of the liquid level of the sample using the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST8).
	Sending the sample tube type, the tube type, and the sample consistency to the control device ([0040], the control device transfers sample containers if the results from the imaging unit do not match the bar code data, or the liquid level is beyond a reference range. Therefore, the control unit receives the sample tube type, the tube type, and the sample consistency).
	Determining a construed sample tube type by the control device construed by one or more of the information of: the tube type, and the consistency of the sample in the tube ([0040], [0046], see Fig. 4). 
	Checking by the control device whether the sample tube type matches the construed sample tube type ([0046], see Fig. 4). In the case of a mismatch, changing a used sample tube type from the sample tube type ([0046]-[0049], In the event the information doesn’t match, an error is determined, and the erroneous container is removed from the test line).  
	Handling the sample tube by the diagnostic laboratory automation system according to the used sample tube type ([0046]-[0049], In the event the information does match, the container is sent to its normal processing unit, see Fig. 4).
	Itoh fails to explicitly disclose:
a sample color determination unit,
determining sample color of a sample in the sample tube by the sample color determination unit,
sending the sample color to the control device,
determining a construed sample tube type by the sample color, and
in the case of a mismatch, changing a used sample tube type from the sample tube type to the construed sample tube type.
(Pollack [0066]). Pollack teaches a sample color determination unit that determines sample color of a sample in a sample tube (Pollack [0205]-[0225], the characterization station may analyze images taken by one or more cameras at the station detect a sample fluid color, which is useful in confirming that the sample is likely what it purports to be), sending a sample color to a control device (Pollack; [0205]-[0225], [0066]-[0067], the information about physical attributes of the vessel are sent from the characterization station to a database, and are used in a processing station to determine how to interact with the sample), and determining a construed sample tube type by a sample color (Pollack [0205]-[0225]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Itoh to include a sample color determination unit that determines sample color of a sample in a sample tube, sending the sample color to the control device, and determining a construed sample tube type by the sample color as in Pollack. Pollack teaches that detecting a sample fluid color optically can be useful in confirming that the sample is likely what is purports to be (Pollack [0205]-[0225]).
	Modified Itoh fails to explicitly disclose, in the case of a mismatch, changing a used sample tube type from the sample tube type to the construed sample tube type.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Itoh to comprise, in the case of a mismatch, changing a used sample tube type from the sample tube type to the construed sample tube type. Itoh teaches that, in the case of a mismatch, an error is determined, and the mismatched container is removed from the test line (Itoh [0046]-[0049]). However, changing the sample tube type to the construed sample type instead of marking it as an error would sort misplaced samples into the sample tube type that they actually belong to, thereby preventing wasting of samples.

Regarding claim 2, modified Itoh discloses the method according to claim 1.
	Modified Itoh further discloses determining by the control device a confidence level of the construed sample tube type by one or more of the information of: the tube type, the sample color, and the consistency of the sample in the tube (see Claim 1 above at Itoh teaching determining a construed sample type by the tube type and sample consistency in [0040], [0046], Fig. 4. As one of these parameters must be different from the read sample type to identify a mismatch, only parameter must be present to determine whether the construed sample tube type matches the sample tube type. Therefore, the presence of any of the tube type and sample consistency, and any deviation thereof from the read sample tube type, can be considered a confidence interval). 
	Changing the used sample tube type from the sample tube type to the construed sample tube type only if the confidence level is above or equal a predetermined confidence level (see Claim 1 above at Itoh teaching changing the used sample tube type from the sample tube type in [0046]-[0049] to an error if any of the tube type and sample consistency are different from the read sample tube type. Therefore, the presence of any of the tube type and sample consistency, and any deviation thereof from the read sample tube type, can be considered a confidence interval. The predetermined confidence interval is therefore any one of the tube type and sample consistency deviating from the read sample tube type. See also Claim 1 above at the explanation for why it would be obvious to change the sample tube type to the construed sample tube type to sort misplaced samples into the sample tube type that they actually belong to, thereby preventing wasting of samples).

Regarding claim 3, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses that one or more of determine the tube type: its cap geometry, its cap color, and/or its tube geometry (Itoh; [0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6).

Regarding claim 4, modified Itoh discloses the method according to claim 3. Modified Itoh further discloses that the tube type recognition device is a camera (Itoh [0031]).

Regarding claim 5, modified Itoh discloses the method according to claim 4. Modified Itoh further discloses that a control unit of the camera determines the cap geometry and cap color by image processing (Itoh; [0031], [0042], [0044]).

Regarding claim 7, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses that the tube identification reader is a barcode reader that reads a barcode attached to the sample tube (Itoh; [0042], [0043], a bar code on the sample container is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST5).

Regarding claim 8, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses a diagnostics laboratory automation system configured to perform the method (Itoh; see Fig. 1 at sorting apparatus for laboratory testing, [0061], [0017], a CPU controls the operation of each section).

Regarding claim 9, Itoh discloses a diagnostic laboratory automation system (see Fig. 1 at sorting apparatus for laboratory testing, [0061], [0017], a CPU controls the operation of each section). The diagnostic laboratory automation system comprises: 
	a control device ([0005], [0014], [0017] Fig. 1). 
	A tube-analyzing device ([0005], [0014], [0017] Fig. 1). The tube-analyzing device comprises, 
	a tube identification reader, wherein the tube identification reader is configured to read a tube identification of a sample tube to determine a sample tube type ([0042], [0043], a bar code on the sample container is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST5).
	A tube type recognition unit, wherein the tube type recognition device is configured to identify the type of tube ([0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6). 
	A tube consistence unit, wherein the tube consistence unit is configured to determine the consistency of the sample in the tube ([0039]-[0040], [0042], [0047], the CPU detects a position of the liquid level of the sample using the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST8). 
	The control device is configured to receive the sample tube type, the tube type, the consistency of the sample ([0040], the control device transfers sample containers if the results from the imaging unit do not match the bar code data, or the liquid level is beyond a reference range. Therefore, the control unit receives the sample tube type, the tube type, and the sample consistency). The control device is configured to determine a ([0040], [0046], see Fig. 4). The control device is configured to check whether the sample tube type matches the construed sample tube type ([0046], see Fig. 4) and to change a used sample tube type from the sample tube type in the case of a mismatch ([0046]-[0049], In the event the information doesn’t match, an error is determined, and the erroneous container is removed from the test line).
	Itoh fails to explicitly disclose:
a sample color determination unit, wherein the sample color determination unit is configured to determine the sample color of the sample in the sample tube,
the control device is configured to receive the color of the sample, 
the control device is configured to determine a construed sample tube type construed by the color of the sample, and
the control device is configured to change a used sample tube type from the sample tube type to the construed sample tube type in the case of a mismatch.
	Pollack is in the analogous field of tube characterization (Pollack [0066]). Pollack teaches a sample color determination unit that is configured to determine the sample color of the sample in the sample tube (Pollack [0205]-[0225], the characterization station may analyze images taken by one or more cameras at the station detect a sample fluid color, which is useful in confirming that the sample is likely what it purports to be). A control device that is configured to receive the sample color (Pollack; [0205]-[0225], [0066]-[0067], the information about physical attributes of the vessel are sent from the characterization station to a database, and are used in a processing station to determine how to interact with the sample). The control device is configured to determine a construed sample tube type construed by the color of the sample (Pollack; [0205]-[0225], [0066]-[0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Itoh to include a sample color determination unit that is configured to determine the sample color of the sample in the sample tube, and have the control device be configured to receive the color of the sample and determine a construed sample tube type construed by the color of the sample as in (Pollack [0205]-[0225]).
	Modified Itoh fails to explicitly disclose that the control device is configured to change a used sample tube type from the sample tube type to the construed sample tube type in the case of a mismatch.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control device be configured to change a used sample tube type from the sample tube type to the construed sample tube type in the case of a mismatch. Itoh teaches that, in the case of a mismatch, an error is determined, and the mismatched container is removed from the test line (Itoh [0046]-[0049]). However, changing the sample tube type to the construed sample type instead of marking it as an error would sort misplaced samples into the sample tube type that they actually belong to, thereby preventing wasting of samples.
	Note: The instant Claims contain a large amount of functional language (ex: “configured to dead a tube identification…”, “configured to determine the sample color…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 10, modified Itoh discloses the diagnostic laboratory automation system according to claim 9. Modified Itoh further discloses that the tube identification reader is part of a pre-analytic device (Itoh; [0042], [0043], [0017], see Fig. 1 at the sorting apparatus 10 being before the analyzers 12A-12F, Fig. 2 at sorting apparatus 10 including image capture unit 20, and Fig. 3 at the bar code being read in ST5 before normal processing ST11 or error processing ST10).

Regarding claim 11, modified Itoh discloses the diagnostic laboratory automation system according to claim 9. Modified Itoh further discloses a central automation logic unit configured to run a laboratory IT system, wherein the control device is located in the central automation logic unit (Itoh; [0017], the CPU can be considered a central automation logic unit configured to run a laboratory IT system, and the control device is located in the CPU).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Pollack, as applied to claims 1-5 and 7-11 above, further in view of Streibl et al. (US Pub. No. 2016/0018427; hereinafter Streibl; already of record on the IDS received 11/4/2019).

Regarding claim 6, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses the tube consistence unit (see Claim 1 above at Itoh teaching the tube consistence unit at [0039]-[0040], [0042], [0047], Fig. 2, Fig. 3).
	Modified Itoh fails to explicitly disclose that the tube consistence unit is a laser liquid level detection unit that determines the consistency of the sample by scanning the sample tube.
	Streibl is in the analogous field of tube inspection (Streibl; [0008], [0054]). Streibl teaches a laser liquid level detection unit that determines the consistency of a sample by scanning a sample tube (Streibl [0184]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tube consistence unit in the method of modified Itoh to be a laser liquid level detection unit that determines the consistence of the sample by scanning the sample tube as in Streibl. Streibl teaches that a laser liquid level detection unit can provide the liquid level and volume of a sample tube (Streibl [0184]), which can be used to determine the route of a container through a laboratory automation system (Streibl [0199]).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bhatia et al. (US Pat. No. 10,527,635; hereinafter Bhatia) teaches a sample properties processor that compares a sample type as determined by barcode information with a sample type as determined by tube cap color and tube size determined by a sample tube features determiner (Col. 8 Lns. 1-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/J.M./                Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798